Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.1 Page 1 of 34



  1   ASSLY SAYY AR, ATTORNEY AT LAW INC.
      ASSLY SAYYAR, ESQ. (SBN 255145)
  2   2348 Foothill Drive
      Vista, California 92084
  3   Tel: 760-542-8717
      Fax: 760-444-3560
  4   assly@vistalawyer .net

  5   Attorneys for Cad/es of West Virginia, LLC
  6

  7

  8
                                UNITED ST ATES DISTRICT COURT
  9
                              SOUTHERN DISTRICT OF CALIFORNIA
 10
 1I
       CADLES OF WEST VIRGINIA, LLC,                Case No.   '20CV2534 TWR WVG
 12
              Plaintiff,
 13
                                                    COMPLAINT
       vs.
 14
       MARIO ALVAREZ also known as MARIO
 15    ALYAREZ JR.; GEORGE ALVAREZ;
       NICHOLAS ALVAREZ; MAGALI
 16    ALVAREZ;DAR CIALVAREZ;BA LESIA
       TOWERS, INC.; MARIO R. ALVAREZ
 17    SR. CANCER FOUNDATION; THE
       ALY AREZ & ALVAREZ IRREVOCABLE
 18    TRUST DATED JANUARY 31, 2001 by
       and through its Trustee(s) MAGALI
 19    ALYAREZ, GEORGE ALVAREZ and/or
       NICHOLAS ALVAREZ and/or DOE
 20    DEFENDANTS; KONA BEACH
       BUNGALOWS, LLC; 16919 GOING MY
 21    WAY TRUST by and through its Trustee(s)
       KENNETH HOBBS; and DOES I through
 22    X; and ROE CORPORATIONS XI through
       XX·,
 23
              Defendants.
 24

 25
             COMES NOW Plaintiff CADLES OF WEST VIRGINIA, LLC, and for its Complaint against
 26

 27   the above named Defendants alleges and assert as follows:

 28   ///
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.2 Page 2 of 34



  1                                                     I.
  2
                                      PARTIES AND JURISDICTION
  3
      1.       At all times relevant hereto, Plaintiff CAD LES OF WEST VIRGINIA, LLC, (hereinafter
  4
  5   "Plaintiff') is an Ohio Limited Liability Company.

  6   2.       At all times relevant hereto, Defendant MARIO ALVAREZ also known as MARIO
  7
      ALVAREZ JR. (hereinafter "MARIO JR"), is an individual residing and/or doing business in the
  8
      state of California, in the city of San Diego.
  9

 10   3.       At all times relevant hereto, Defendant GEORGE ALVAREZ (hereinafter "GEORGE"), is

 11   an individual residing and/or doing business in the state of California, in the city of San Diego.
 12
      4.       At all times relevant hereto, Defendant NICHOLAS ALVAREZ (hereinafter"NICHOLAS"),
 13
      is an individual residing and/or doing business in the state of California, in or around the city of
 14

 15   Laguna Beach.

 16   5.       At all times relevant hereto, Defendant MAGALI ALVAREZ (hereinafter "MAGALI''), is
 17
      an individual residing and/or doing business in the state of California, in or around the city ofLaguna
 18
      Beach.
 19
 20   6.       At all times relevant hereto, Defendant DARCI ALVAREZ (hereinafter "DARCI"), is an
 21
      individual residing and/or doing business in the state of California, in the city of San Diego.
 22
      7.       At all times relevant hereto, Defendant BALESIA TOWERS, INC. (hereinafter
 23

 24   "BALES IA"), is a Delaware registered corporation that does business in the state of California, in

 25   or around the counties of San Diego and/or Los Angeles. Upon information, investigation, and belief,
 26
      BALESIA is in the business of development of cell phone towers in the United States in
 27
 28

                                                  Page 2 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.3 Page 3 of 34



  1   coordination and cooperation with certain other parent, affiliate, and subsidiary entities sharing the
  2
      Balesia name established and operating in other countries.
  3
      8.     At all times relevant hereto, the MARIO R. ALVAREZ SR. CANCER FOUNDATION (the
  4

  5   "FOUNDATION"), is a California corporation conducting business in the state of California, in or

  6   around Rancho Santa Fe, San Diego County. MARIO JR. is the President and CEO of the
  7
      FOUNDATION.
  8
      9.     Upon information, investigation, and belief, the FOUNDATION represents that it is a
  9

 10   "non-profit 50lc3" and any donation made to the FOUNDATION is "tax-deductible." The

 11   FOUNDATION was formed on November 19, 2019.
 12
      10.    At all times relevant hereto, THE ALVAREZ & ALVAREZ IRREVOCABLE TRUST
 13
      DATED JANUARY 31, 2001 (the "ALVAREZ TRUST") is a trust formed in or around Los
 14

 15   Angeles, California and either has or recently had the following person or persons acting as trustees:

 16   MARIO JR. MAGALI, NICHOLAS, and/or GEORGE. Upon information, investigation, and belief
 17
      other trustees of the ALVAREZ TRUST during relevant times may have included Mario Alvarez
 18
      Sr., or such other persons as are not known to Plaintiff at this time but who are identified as DOE
 19
 20   Defendants. The ALVAREZ TRUST was formed by Settlors, Mario Alvarez Sr. and MAGALI.
 21   11.    The ALVAREZ TRUST purports to be irrevocable but based on investigation, information,
 22
      and belief any irrevocable status once claimed has been waived, forfeited, destroyed, and/or
 23
      abandoned under law and by fact based on the acts and omissions of MAGALI and MARIO JR. in
 24

 25   the operation and management of the ALVAREZ TRUST.
 26   12.    At all times relevant hereto, KONA BEACH BUNGALOWS, LLC ("KONA BB") is a
 27
      Delaware limited liability company that upon information, investigation, and belief operates its
 28

                                                  Page 3 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.4 Page 4 of 34



  1   business in the state of California, in or around the counties of San Diego and Los Angeles. KONA
  2
      BB was formed on May 5, 2011.
  3
      13.    Past and current managers of KONA BB are still under investigation and are being
  4

  5   discovered but information located to date demonstrates past and/or current managers include, but

  6   are not limited to, MARIO JR., DARCI, MAGALI, NICHOLAS, and/or DOE and ROE Corporation
  7
      Defendants, who conduct and engage in KONA BB business operations in and around the counties
  8
      of San Diego and Los Angeles counties of the state of California.
  9
 10   14.    Past and current members of KONA BB are still under investigation and are still being

 11   discovered but may include, but are not limited to, MARIO JR., DARCI, MAGALI, the ALVAREZ
 12
      TRUST, GEORGE, NICHOLAS, and/or DOE and ROE Corporation Defendants.
 13
      15.    At all times relevant hereto, 16919 GOlNG MYWAYTRUSTbyand through its Trustee(s)
 14

 15   KENNETH HOBBS ("16919 TRUST") is a trust formed and owning and managing real property

 16   located at 16919 Going My Way, San Diego, CA 92127 (the "Going My Way Property"). Upon
 17
      information, investigation, and belief, the trust was formed and is managed from San Diego,
 18
      California.
 19

 20   16.    The true names and capacities, whether individual, corporate, associate or otherwise, or

 21   Defendant herein designated as DOES I through X and ROE CORPORATIONS XI through XX
 22
      inclusive, are unknown to the Plaintiff at this time, who therefore sue said Defendant by such
 23
      fictitious names. These unknown persons or entities may be successors in interest to the named
 24

 25   Defendants, their trustees, agents, employees, co-conspirators, additional trusts both irrevocable and

 26
      revocable (including, but not limited to other trusts and corporate entities wherein assets have been
 27
      concealed by and through certain fraudulent transfers and the Balesia "family" of companies
 28

                                                  Page 4 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.5 Page 5 of 34



  1   including Balesia Peru and other foreign entities identified herein), alter egos, recipients of property
  2
      and assets fraudulently transferred, parent companies, affiliates, subsidiaries, and/or others related
  3
      to the acts and omissions set forth therein. Plaintiff will seek leave to amend this Complaint to allege
  4

  5   their true names and capacities as they are ascertained and their connection with this case established

  6   and upon a showing that joinder is necessary.
  7
      17.    Mario Alvarez Sr. and MAGALI were married.
  8
      18.    MAGALI's brother is Isidoro Gutierrez.
  9

 10   19.     GEORGE and MARIO JR. and Edward Alvarez are the biological children ofMario Alvarez

 11   Sr. and MAGALI. Edward Alvarez has passed away.
 12
      20.    Mario Alvarez Sr. died on May 16, 2005.
 13
      21.    NICHOLAS is the biological son of MARIO JR.
 14
 15   22.    MARIO JR. is legally married to DARCI.

 16   23.    Upon information, investigation, and belief MARIO JR. and DARCI live and/or reside
 17
      together in real property located in San Diego, California (purportedly owned by the 16919 TRUST),
 18
      real property located in Miami Beach, Florida, (purportedly owned by the ALVAREZ TRUST), and
 19

 20   real property located in Kana, Hawaii (purportedly owned by the ALVAREZ TRUST and managed

 21
      as a high-end vacation rental by KONA BB, MARIO JR., NICHOLAS, MAGALI, and/or DARCI).
 22
      24.    Benefits taken by MARIO JR. to support his family and his lifestyle, his business enterprises
 23
      and day to day expenses benefit DARCI, his wife.
 24

 25   25.    MARIO JR. and Kenneth Hobbs are long time friends. Kenneth Hobbs is identified as the

 26
      Secretary of the FOUNDATION. Kenneth Hobbs has self identified as the Trustee of the 16919
 27
 28

                                                  Page 5 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.6 Page 6 of 34



  1   TRUST. Kenneth Hobbs has self identified as the attorney for MARIO JR., various family members
  2
      of MARIO JR., and various business interests referenced in this Complaint.
  3
      26.    Upon information, investigation, and belief, the ALVAREZ TRUST is the alter ego of
  4

  5   MAGALI, GEORGE, and/or MARIO, JR.

  6   27.    Upon information, investigation, and belief, KONA BB is the alter ego ofDARCI, MAGALI,
  7
      NICHOLAS, GEORGE, the ALYAREZ TRUST, and/or MARIO JR.
  8
      28.    Upon information, investigation, and belief, BALESIA is the alter ego of all other entities
  9

 10   that make up the Balesia "family" of companies, and the alter ego of MARIO JR., GEORGE, the

 11   ALVAREZ TRUST, and NICHOLAS.
 12
      29.    Upon information, investigation, and belief, the FOUNDATION is the alter ego of MARIO
 13
      JR.
 14
 15   30.    Upon information, investigation, and belief, the 16919 TRUST is the alter ego of MARIO

 16   JR.
 17
      31.    There is such a tangled unity of interests and financials by and between the Defendants, and
 18
      such a disregard for corporate, trust, and charity formalities at law as to make the Defendants, each
 19

 20   of them, the alter egos of each other. Information discovered by Plaintiff to date has found that the

 21
      named Defendants act with such a unity of financial interests, transferring funds and properties into
 22
      each other's hands, paying the debts mostly incurred in MARIO JR. 's name while ensuring that
 23
 24   MARIO JR. appears to own nothing and have no source of income, as to be indistinguishable from

 25   one another and to be alter egos of one another such that it would be against the interests of justice

 26   to adhere to the corporate and trust fictions that the Defendants ignore at whim.
 27
 28

                                                  Page 6 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.7 Page 7 of 34



  1   32.    This Court had jurisdiction over this action by virtue of the diversity of citizenship between
  2
      the parties pursuant to 28 U.S. C. Section 1332. Plaintiff is incorporated and has its principal place
  3
      of business in the state of Ohio. Defendants are either individuals who upon information,
  4

  5   investigation and beliefreside in California or are entities who upon information, investigation, and

  6   belief conduct business in the state of California. The amount in controversy and damages sought
  7
      by Plaintiff exceed the sum of $75,000.00.
  8
      33.    Venue is proper in this district pursuant to 28 U.S.C. Section 1391 because a substantial part
  9

 10   of the events giving rise to the claims occurred in this district and a substantial number of the

 11   Defendants either reside in and/or do business in this district, availing themselves of the laws and
 12
      protections of the State of California, Southern District.
 13
                                                       II.
 14

 15                                     GENERAL ALLEGATIONS
 16   A.     UNDERLYING JUDGMENT, CLAIM, AND DEBT
 17
      34.    On March 14, 2008, Plaintiff AmTrust Bank brought suit against certain named defendants
 18
      MARIO JR., Luis R. Trujillo, and California Cove at San Elijo, LLC in the Superior Court of the
 19
 20   State of California, County of San Diego Case No. 37-2008005244-CU-BC-NC (the "Initial

 21   California Action").
 22
      35.    MARIO JR. was duly served in the Initial California Action with proof of service filed on
 23
      April 11, 2008. MARIO JR., by and through his attorney appeared, filed an answer and filed a cross-
 24
 25   complaint on May 23, 2008.

 26   36.    Subsequently, on December 14, 2009, the Receiver for Plaintiff AmTrust Bank, the Federal
 27
      Deposit Insurance Corporation ("FDIC"), removed the case to the United States District Court,
 28
      Southern District of California, Case No. 3:09-CV-2787-JAH(WMC) (the "Judgment Litigation").

                                                  Page 7 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.8 Page 8 of 34




  1   37.     The Judgment Litigation sought recovery of damages arising from a breach of written
  2
      contract and breach of the implied duty of Good Faith and Fair Dealing (#1 in the Judgment
  3
      Litigation). The written contract in question was a loan agreement with related ancillary agreements
  4

  5   pertaining to certain developed lots and/or partially developed lots within the project known as

  6   California Cove at San Elijo in San Marcos, San Diego county, California.
  7
      38.     MARIO JR. was named in the action in his capacity as an unconditional personal guarantor
  8
      of the loan which was in the original principal amount of $35,000,000.00. (#1 in the Judgment
  9

 10   Litigation).

 11   39.     On November 21, 2011, a "Judgment Against Mario Alvarez and California Cove at San
 12
      Elijo, LLC" ("Judgment") was entered. (#124 in the Judgment Litigation). The Judgment Litigation
 13
      was formally deemed "closed" by the United States District Court Southern District of California
 14
 15   on July 25, 2012, but the Judgment remains active and post judgment discovery has continued.

 16   40.     The Judgment was in the amount of $24,620,188.41 with interest accruing and awarded
 17
      thereon. The Judgment was in favor of AmT CADC Venture, LLC and against MARIO, JR. and
 18
      other named defendants, jointly and severally.
 19
 20   41.     AmT CADC Venture, LLC assigned all rights, title and interest in the Judgment to assignee

 21   Cadles ofWest Virginia, LLC effective November 17, 2016. An "Acknowledgment and Assignment
 22
      of Judgment" was filed in the Judgment Litigation on January 18, 2017 reflecting this assignment
 23
      (#130 in the Judgment Litigation).
 24

 25   42.     Plaintiff further domesticated the Judgment in the United States District Court, Southern

 26
      District ofFlorida, Case No. 17-MC-20988 (the "Florida Judgment Litigation"), in the United States
 27
      District Court of Delaware, Case No. 19-MC-360(the "Delaware Judgment Litigation"), and the
 28
      United States DistrictCourtofHawaii, Case No. MCI 7-00070-DKW-RLP (The "Hawaii Judgment

                                                 Page 8 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.9 Page 9 of 34



  1   Litigation"), and began post-judgment discovery in multiple states to locate assets and property of
  2
      MARIO JR. to satisfy the Judgment.
  3
      43.     To date, the Judgment remains unsatisfied. As ofDecember 31, 2020 the following amounts
  4

  5   remain due and owing by MARIO JR. to Plaintiff under the terms of the Judgment:

  6           a.       Judgment Principal of $24,620,188.41
  7
              b.       Accrued interest of$268,l 18.06 which continues to accrue at a rate of$82.07 per
  8
                       diem or 0.12% per annum
  9

 10   For a total of $24,888,306.47. This amount does not include any lawfully permissible post judgment

 11   costs or fees.
 12
      B.      DISCOVERY OF FRAUD
 13
      44.     After engaging in post-judgment discovery in the Judgment Litigation, the Florida Judgment
 14

 15   Litigation, the Hawaii Judgment Litigation, and the Delaware Judgment Litigation, it became

 16   apparent to Plaintiff that Judgment Debtor in the Judgment Litigation, MARIO JR., had and
 17
      continues to engage in a pattern of conduct whereby he has fraudulently transferred his assets to hide
 18
      and conceal them from lawful collection, and has engaged in a conspiracy to fraudulently transfer
 19

 20   his assets with the aid, assistance, and active and intentional knowledge and participation of all of

 21   the named Defendants in this action.
 22
      45.     Plaintiff has also discovered that Plaintiff has not been and/or is not the only Judgment
 23
      Creditor seeking collection against MARIO JR. Court records in California state court show that
 24

 25   other litigations and actions have been brought against MARIO JR. to recover debts due and owing

 26
      prior to the Initial California Action, the Judgment Litigation and the Judgment entry itself. Attempts
 27

 28

                                                  Page 9 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.10 Page 10 of 34



   I   to obtain hard copies of these court records continues and has been delayed due to court closures
   2
       caused by the COVID-19 pandemic.
   3
       46.     Plaintiff first became aware of the existence of fraud in or around January, 2020, as part of
   4

   5   its ongoing efforts to collect upon the Judgment. In an effort to gain further information in support

   6   of its belief, Plaintiff conducted additional post judgment discovery in the Judgment Litigation, the
   7
       Florida Judgment Litigation, the Hawaii Judgment Litigation, and the Delaware Judgment Litigation.
   8
       Subpoenas were sent and served to obtain business and financial records.
   9
  10   47.     The deposition of MAGALI taken for post judgment collection purposes in the Judgment

  II   Litigation on February 26, 2020 further supported Plaintiffs belief that fraudulent transfers had
  12
       taken place and MARIO JR. had been and continues to be engaged in efforts to fraudulently conceal
  13
       his assets, property, and income from lawful collection by creditors including, but not limited to,
  14
  15   Plaintiff.

  16   48.     Additional post judgement discovery was served in the Judgment Litigation and the Florida
  17
       Judgment Litigation, the Hawaii Judgment Litigation, and the Delaware Judgment Litigation to
  18
       gather information related to the nature of the suspected fraud. Some depositions took place and
  19

  20   some subpoenas were responded to by deponents and witnesses. Some subpoenas for documents

  21   were the subject of motion practice and objection. Some information has proven extremely difficult
  22
       to obtain because ALVAREZ TRUST and BALESIA (to name just a few deponents) have objected
  23
       to the production of information falsely claiming to have no connection to MARIO JR. and his
  24

  25   obligations under the Judgment.

  26   49.     Other critical depositions such as the post judgment examination ofNICHOLAS and MARIO
  27
       JR. were noticed but have been continued and rescheduled due to COVID-19 restrictions in the state
  28

                                                  Page 10 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.11 Page 11 of 34



   1   of California. The post judgment examination ofNICHOLAS and MARIO JR. and are still pending.
   2
       Plaintiff intends to take those depositions as soon as legally possible after making multiple attempts
   3
       to take said depositions in 2020. Other subpoenas and deposition notices were unable to be served,
   4

   5   in part, due to an inability to locate witnesses due to COVID-19 governmental restrictions.

   6   50.    While there is state law tolling statutes oflimitations due to the COVID-19 pandemic and
   7
       related governmental restrictions in place, in an abundance of caution, Plaintiff files this Complaint
   8
       now.
   9
  10   51.    Plaintiff expressly reserves the right to amend this Complaint with further details of exactly

  11   who, what, when and how assets were concealed beyond what is pied in this document as further
  12
       information is discovered and other post judgment discovery pending in the Judgment Litigation can
  13
       safely go forward in light of pandemic restrictions.
  14

  15   52.    After engaging in post judgment discovery in the Judgment Litigation, the Florida Judgment

  16   Litigation, the Hawaii Judgment Litigation, and the Delaware Judgment Litigation, it has become
  17
       apparent that the ALVAREZ TRUST, BALESIA, the FOUNDATION, and KONA BB have acted
  18
       as the personal "piggy bank" of MARIO JR.
  19

  20   53.    MARIO JR., with the aid, assistance and active and intentional knowledge and participation

  21   of all of the named Defendants in this action. Defendants have blurred all lines of corporate, trust,
  22
       and non-profit formalities to allow MARIO JR. to fraudulently transfer and conceal assets from
  23
       collection by Plaintiff on the Judgment.
  24
  25   54.    The ALVAREZ TRUST, BALESIA, the FOUNDATION, KONA BB, and the 16919

  26   TRUST (the "Defendant Entities") are how MARIO JR. has a place to live in California, in Hawaii,
  27
       and in Florida with his wife DARCI and minor son.
  28

                                                  Page 11 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.12 Page 12 of 34




   1   55.    The Defendant Entities are how MARIO JR. pays his day to day living expenses by paying
   2
       his creditors directly, goes on vacation, purchases both necessities and luxuries.
   3
       56.    It is through the knowing and intentional aid and assistance of NICHOLAS, GEORGE and
   4

   5   MAGALI that the Defendant Entities conceal assets and property and earnings of MARIO JR. from

   6   lawful collection while ensuring he and DARCI are financially supported by and through their acts.
   7
       57.    MARIO JR. was on actual notice of the claims against him and the possibility of judgment
   8
       being entered against as early as April 11, 2008, if not sooner. Judgment was entered against him
   9

  10   pursuant to stipulation on November 21, 2011 (#123 and #124 of the Judgment Litigation).

  11   58.    Despite this actual notice, MARIO JR. has knowingly and intentionally engaged in the
  12
       unlawful conduct pied herein.
  13
       C.     THE ALVAREZ TRUST
  14

  15   59.    Documents obtained by Plaintiff pursuant to subpoena as part of post judgment discovery

  16   show that the ALVAREZ TRUST was formed in Irvine, California by Mario Alvarez Sr. and
  17
       MAGALI on January 3 I, 2001.
  18
       60.    The ALVAREZ TRUST Short Form Trust expressly states that "This Declaration of Trust
  19

  20   is irrevocable. The Settlors do not have the power to alter, amend or revoke such Declaration of

  21   Trust or to replace the Trustee or add additional Trustees."
  22
       61.    The ALVAREZ TRUST was formed as an irrevocable trust, with MARIO JR. named as the
  23
       Trustee. The ALVAREZ TRUST allows for the following persons only to act as successor trustees
  24

  25   in the following order of priority if MARIO JR. Is unable or unwilling to act as trustee: GEORGE,

  26   Isidoro Gutierrez, and Edward Alvarez.
  27
  28

                                                 Page 12 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.13 Page 13 of 34




   1   62.     Despite the terms of this supposedly irrevocable ALVAREZ TRUST, MAGALI has signed
   2
       loan and other mortgage documents in her capacity as "trustee" of the ALVAREZ TRUST beginning
   3
       as early as July 29, 2009, if not earlier.
   4

   5   63.     Upon information, investigation, and belief, any irrevocable status that the ALVAREZ

   6   TRUST once claimed to have has been forfeited by the conduct of MAGALI acting as trustee of her
   7
       own settled "irrevocable" trust in direct violation of law and the terms of the ALVAREZ TRUST.
   8
       64.     MARlO JR. in his capacity as trustee has also signed at least one ancillary loan document
   9
  10   representing that he was a Trustee of a "revocable" trust known as the ALVAREZ TRUST as of

  11   January 31, 200 I.
  12
       65.     Upon information, investigation, and belief, MARlO JR. is either a direct or a contingent
  13
       beneficiary of the ALVAREZ TRUST.
  14
  15   66.     Upon information, investigation, and belief, a review of public property records show that

  16   real property once in the name of MARIO JR., once encumbered by loans benefitting MARIO JR.
  17
       personally, were transferred into the ALVAREZ TRUST. Thereafter the ALVAREZ TRUST would
  18
       hold title to said real property and repay the loan obligations encumbering said real property.
  19
  20   67.     As of December 19, 2005, MARIO JR. completed and executed certain Wells Fargo Home

  21   Mortgage Uniform Residential Loan Application to obtain a loan on real property known as 401-405
  22
       Hill Street, Laguna Beach, CA 92651 (the "Laguna Beach Property").
  23
       68.     As part of filling out this Uniform Residential Loan Application, MARIO JR. claimed sole
  24

  25   ownership and title to the Laguna Beach Property. MARIO JR. also claimed sole ownership and title

  26   to 75-6130 Alii Drive, Kailu Kona, HI 96740 (the "Kona Property").
  27
  28

                                                    Page 13 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.14 Page 14 of 34



   1   69.     As part of obtaining that loan, on December 8, 2005, Certified Public Accountant Norman
   2
       L. Rosenberg provided Wells Fargo Home Mortgage with correspondence representing that
   3
       Rosenberg's long-time client MARIO JR. "receives expense reimbnrsements form Trussnet
   4

   5   Corporation, which is deposited into the Alvarez and Alvarez Trust. The trust then pays Mr.

   6   Alvarez's American Express card bills."
   7
       70.     MARIO JR. obtained the home mortgage loan of$1,600,000.00 in his own name and as of
   8
       December 21, 2005 was the sole owner and mortgagee of the Laguna Beach Property. He signed
   9
  10   loan documents and a deed of trust in or around December 15, 2005.

  11   71.     Thereafter, MARIO JR. transferred and assigned all interest he had in the Laguna Beach
  12
       Property to the ALVAREZ TRUST. MARIO JR. was acting as trustee of the ALVAREZ TRUST
  13
       at the time. Thereafter, the ALVAREZ TRUST paid the mortgage debt of MARIO JR.
  14
  15   72.     On July 2, 2001, MARIO JR. transferred and assigned all interest he had in the Kona

  16   Property to the ALVAREZ TRUST. MARIO JR. was acting as trustee of the ALVAREZ TRUST
  17
       at the time. Thereafter, the ALVAREZ TRUST paid the mortgage debt of MARIO JR. By and
  18
       through this transfer MARIO JR. was simultaneously acting as a Settlor and Trustee and a
  19
  20   Beneficiary of the Trust making the ALVAREZ TRUST a self settled trust.

  21   73.     Upon information, investigation, and belief, the Laguna Beach Property and the Kona
  22
       Property transaction history reflect a larger and ongoing pattern and practice whereby MARIO JR.
  23
  24   purchases assets, encumbers assets, and then transfers said assets into entities he controls such as the

  25   ALVAREZ TRUST whereby the ALVAREZ TRUST then conceals the asset for MARIO JR. from
  26
       creditors including, but not limited to, Plaintiff, and then picks and chooses which debts, obligations,
  27
       and expenses of MARIO JR. to repay.
  28

                                                   Page 14 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.15 Page 15 of 34




   1   74.    Upon information, investigation and belief, both before and after being on notice of the Initial
   2
       California Action and Judgment Litigation, the ALVAREZ TRUST has been utilized by MARIO
   3
       JR. to conceal assets once belonging to MARIO JR., to help MARIO JR. appear to be destitute and
   4

   5   without collectable assets, and to pay debts and obligations incurred for the benefit (either directly

   6   or indirectly) of MARIO JR. Being the one time trustee of the entity and upon information,
   7
       investigation, and belief either a direct or contingent beneficiary of the ALVAREZ TRUST, the
   8
       entity is one of many hiding places that MARIO JR. has utilized to avoid lawful collection. Upon
   9

  10   information, investigation, and belief, the Laguna Beach Property and the Kona Property were just

  11   two examples of what appears to be a common and ongoing intentional fraudulent pattern and
  12
       practice of transfer and concealment by MARIO JR. that continues to this day.
  13
       7 5.    Post judgment discovery continues in the Judgment Litigation and the various domesticated
  14

  15   suits in Hawaii, Delaware, and Florida to uncover more specifics beyond public records of how the

  16   ALVAREZ TRUST has operated as MARIO JR. 's shield from creditors including Plaintiff. Such
  17
       additional information will likely be discovered in the possession and control of MAGALI, MARIO
  18
       JR. and the ALYAREZ TRUST.
  19

  20   D.      BALESIA

  21   76.     Upon information, investigation, and belief, BALESIA is the U.S. arm ofa larger group of
  22
       foreign companies operating out Peru and other South American countries. Upon information,
  23
       investigation, and belief, BALESIA's U.S. operations, finances, and management are intertwined
  24
  25   if not indistinguishable from its foreign "family" ofrelated cell companies.

  26   77.     Upon information, investigation, and belief, past and current officers, managers, and/or
  27
       directors ofBALESIA include, but are not limited to, NICHOLAS, MARIO JR., and/or GEORGE,
  28
                                                   Page 15 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.16 Page 16 of 34



   I   who conduct and engage in BALESIA business operations and consult for BALESIA in and around
   2
       the counties of San Diego and Los Angeles counties of the state of California.
   3
       78.    Upon information, investigation, and belief, past and/or current shareholders ofBALESIA
   4

   5   include, but are not limited to, ALVAREZ TRUST and NICHOLAS (who is believed to be the

   6   current CEO). Upon information, investigation, and belief, NICHOLAS has the check writing
   7
       authority for BALESIA.
   8
       79.    Upon information, investigation, and belief, MARIO JR. was a past manager ofBalesia Peru.
   9

  10   Upon information, investigation, and belief, MARIO JR. has held himself out as "CEO" and founder

  11   of one or more or all of the Balesia family of companies which would include BALESIA.
  12
       80.    Upon information, investigation and belief, BALES IA has paid mortgage expenses, solar
  13
       installation expenses, and other construction expenses and costs related to the Going My Way
  14

  15   Property, personally benefitting MARIO JR. who has utilized said real property as a residence.

  16   81.    Upon information, investigation, and belief, MARIO JR. has provided and been paid for
  17
       "consulting" services by BALESIA, regardless of whether his consulting services were for the
  18
       benefit of BALES IA or its foreign "family" of companies or both.
  19
  20   82.    Post judgment discovery has lead to the production of numerous BALES IA checks from

  21   2019, purported to be signed by NICHOLAS wherein the payee and the memo lines indicate the
  22
       checks are made for the express benefit of MARIO JR. and/or for the benefit of MARIO JR. by and
  23
       through, KONA BB, and the 16919 TRUST.
  24

  25   83.    Other 20 I 9 BALES IA checks discovered by Plaintiff to date are made for the benefit of

  26   ALVAREZ TRUST, KONA BB, and NICOLAS, reflecting an intertwining ofbusiness dealings and
  27

  28

                                                 Page 16 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.17 Page 17 of 34



   I   assets between the named Defendants which has blurred all legal and financial lines of separation
   2
       of interest or control or ownership between the named Defendants.
   3
       84.    Upon information, investigation, and belief, these 2019 checks are merely the tip of the
   4

   5   iceberg and MARIO JR. has such ownership, control, and interest in BALES IA that he has the power

   6   and authority to use its assets and property as needed to pay for his personal expenses and to fund
   7
       his other alter egos and business interests while disclaiming any ownership in BALESIA to avoid
   8
       judgment collection.
   9
  10   85.    Upon information, investigation, and belief, the 2019 checks reflect a larger and ongoing

  11   pattern and practice whereby MARIO JR. conceals his ownership of assets such as stock in
  12
       BALESIA and its "family" of companies, purports to receive no wages or compensation from
  13
       BALES IA, yet utilizes BALESIA to pay for his personal and business expenses. In this manner does
  14

  15   MARIO JR. avoid lawful collection.

  16   86.    Upon information, investigation, and belief, after being on notice of the Initial California
  17
       Action and Judgment Litigation, BALESIA has been utilized by MARIO JR. to conceal assets and
  18
       income, to help MARIO JR. appear to be destitute and without collectable assets, and to pay debts
  19

  20   and obligations incurred for the benefit (either directly or indirectly) of MARIO JR.          Upon

  21   information, investigation, and belief, the 2019 checks found to date are just a few examples of what
  22
       appears to be a common and ongoing intentional fraudulent pattern and practice by MARIO JR. to
  23
       unlawfully avoid judgment collection.
  24

  25   87.    Post judgment discovery continues in the Judgment Litigation and the various domesticated

  26   suits in Hawaii, Delaware, and Florida to further uncover more specifics beyond public records of
  27
       how the BALESIA has operated as MARIO JR.'s shield from creditors including Plaintiff. Such
  28

                                                  Page 17 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.18 Page 18 of 34




   1   additional information will likely be discovered in the possession and control of NICHOLAS,
   2
       GEORGE, MARIO JR., Kenneth Hobbs, and BALESIA.
   3
       E.     THE FOUNDATION
   4
   5   88.    Based on public record and upon investigation, information, and belief, MARIO JR. is a

   6   founder and the CEO of the FOUNDATION.
   7
       89.    Isidoro Gutierrez, the uncle of MARIO JR., is identified as the CFO of the FOUNDATION
   8
       and Kenneth Hobbs is identified as the Treasurer of the FOUNDATION.
   9

  10   90.    The Articles of Incorporation for the FOUNDATION were signed by a Marigrace Delia.

  11   There exists at least one check dated 2/20/2019 that was located by Plaintiff from BALES IA paying
  12
       Marigrace Delia.
  13
       91.    Post judgment discovery has lead to the production of numerous FOUNDATION checks
  14
  15   from 2019, assumed to be signed by MARIO JR. wherein the payee and the memo lines indicate the

  16   checks are made for the express benefit of MARIO JR. and/or for the benefit of MARIO JR. by and
  17
       through KONA BB and paying his American Express credit line. Other 2019 FOUNDATION
  18
       checks are made either to or for the benefit of the 16919 TRUST, the Kona Property, the ALVAREZ
  19
  20   TRUST, and KONA BB, reflecting an intertwining of business dealings and assets between the

  21   named Defendants which has blurred all legal and financial lines of separation of interest or control
  22
       or ownership between the named Defendants.
  23
       92.    There is a 11/29/2019 check made by the FOUNDATION to Brendon Alvarez in the amount
  24

  25   of$750.00 with the memo "allowance" written on the check, further demonstrating that MARIO JR.

  26   utilizes the FOUNDATION as his own personal bank account for everything from golf club
  27
       memberships to paying his children gifts.
  28

                                                   Page 18 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.19 Page 19 of 34




   I   93.    Upon information, investigation, and belief, these 2019 FOUNDATION checks are merely
   2
       the tip of the iceberg and MARIO JR. has such ownership, control, and interest in FOUNDATION
   3
       that he has the power and authority to use it as needed to pay for his personal expenses and to fund
   4

   5   his other alter egos and business interests while disclaiming any ownership in the FOUNDATION,

   6   claiming falsely it is a non-profit or exists for charity purposes, to avoid judgment collection.
   7
       94.    Upon information, investigation, and belief, the 2019 checks reflect a larger and ongoing
   8
       pattern and practice whereby MARIO JR. conceals his ownership of assets in shell companies and
   9

  10   now a false charity yet utilizes the FOUNDATION to pay for his personal and business expenses.

  11   In this manner does MARIO JR. avoid lawful collection.
  12
       95.    Upon information, investigation, and belief, after being on notice of the Initial California
  13
       Action and Judgment Litigation, the FOUNDATION was created, has been and is being utilized by
  14

  15   MARIO JR. to conceal assets and income, to help MARIO JR. appear to be destitute and without

  16   collectable assets, and to pay debts and obligations incurred for the benefit ( either directly or
  17
       indirectly) of MARIO JR. Upon information, investigation, and belief, the 2019 checks found to
  18
       date are just a few examples of what appears to be a common and ongoing intentional fraudulent
  19

  20   pattern and practice by MARIO JR. to unlawfully avoid judgment collection.

  21   96.     Post judgment discovery continues in the Judgment Litigation and the various domesticated
  22
       suits in Hawaii, Delaware, and Florida to further uncover more specifics beyond public records of
  23
       how the FOUNDATION has operated as MARIO JR. 's shield from creditors including Plaintiff and
  24

  25   such information will likely be discovered in the possession and control of MARIO JR., KON A BB,

  26   the ALVAREZ TRUST, Isidoro Gutierrez, Kenneth Hobbs, and the FOUNDATION.
  27
       Ill
  28

                                                   Page 19 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.20 Page 20 of 34



   1   F.     KONABB
  2
       97.    The entity known as KONA BB is believed to be operated by NICHOLAS, MARIO JR.,
   3
       MAGALI, DARCI, GEORGE, and/or the ALVAREZ TRUST. Actual ownership and management
  4

   5   is as of yet unknown but all communication regarding KONA BB seems to center upon the residence

   6   of MAGALI where she resides with NICHOLAS in Orange County, California in property owned
   7
       by the ALVAREZ TRUST.
   8
       98.    While the Kona Property is currently titled in the name of the ALVAREZ TRUST, it was
   9

  10   once owned by MARIO JR. and upon information, investigation, and beliefis operated as a high end

  11   vacation rental by KONA BB.
  12
       99.    Upon information, investigation, and belief, MARIO JR. utilizes the Kona Property as one
  13
       of three places he resides with his wife and minor son.
  14
  15   100.   Upon information, investigation, and belief, MARIO JR. along with GEORGE, MAGALI,

  16   DARCI, and NICHOLAS use the Kona Property for family vacations and business retreats that may
  17
       be connected to the business operations of Defendant Entities, and the business interest held by the
  18
       ALVAREZ TRUST.
  19
  20   101.   2019 checks from the FOUNDATION demonstrate MARIO JR. utilizing FOUNDATION

  21   monies for the benefit of KONA BB and the Kona Property it manages.
  22
       102.   Upon information, investigation, and belief, MARIO JR. and DARCI have held themselves
  23
       out as the managers of KONA BB to tourists and vacationers renting and staying on the Kona
  24
  25   Property.

  26   103.   Upon information, investigation, and belief, KONA BB generates substantial rental revenues
  27
       from the Kona Property which go directly or indirectly through ALVAREZ TRUST and BALES IA,
  28

                                                 Page 20 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.21 Page 21 of 34



   1   to benefit MARIO JR., pay his debts and living and business expenses, and allow him to live a fairly
   2
       affluent lifestyle while appearing destitute and without income or revenue. In this manner does
   3
       MARIO JR. avoid lawful collection.
   4
   5   104.   Upon information, investigation, and belief, MARIO JR. has such ownership, control, and.

   6   interest in KON A BB that he has the power and authority to use it as needed to pay for his personal
   7
       expenses and to fund his other alter egos and business interests while disclaiming any ownership
   8
       in KONA BB to avoid judgment collection.
   9
  10   105.   Upon information, investigation, and belief, MARIO JR.'s conduct with regard to KONA

  11   BB and the Kona Property reflects a larger and ongoing pattern and practice whereby MARIO JR.
  12
       conceals his ownership of assets in shell companies yet utilizes the FOUNDATION to pay for his
  13
       personal and business expenses.
  14
  15   106.   Upon information, investigation and belief, after being on notice of the Initial California

  16   Action and Judgment Litigation, KONA BB has been and is still utilized by MARIO JR. to conceal
  17
       assets and income, to help MARIO JR. appear to be destitute and without collectable assets, and to
  18
       pay debts and obligations incurred for the benefit (either directly or indirectly) of MARIO JR. to
  19
  20   unlawfully avoid judgment collection.

  21   107.   Post judgment discovery continues in the Judgment Litigation and the various domesticated
  22
       suits in Hawaii, Delaware, and Florida to further uncover more specifics beyond public records of
  23
       how KONA BB has operated as MARIO JR.'s shield from creditors including Plaintiff and such
  24

  25   information will likely be discovered in the possession and control of MARIO JR., KONA BB, the
  26   ALVAREZ TRUST, the FOUNDATION, DARCI, BALESIA, NICHOLAS, and/or GEORGE.
  27
       Ill
  28

                                                 Page21 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.22 Page 22 of 34



   I   G.     16919TRUST
   2
       108.   Upon information, investigation, and belief the 16919 TRUST owns the real property known
   3
       as the Going My Way Property.
   4
   5   109.   Upon information, investigation, and belief, the Going My Way Property was part of a

   6   residential subdivision developed commercially by one or more California Cove related entities
   7
       which were owned and/or controlled by MARIO JR., GEORGE, and Luis Trujillo known as the
   8
       "Crosby Project."
   9
  Jo   110.   Based on public records, information, investigation, and belief, the Going My Way Property

  11   was transferred several times, to individuals and/or their families that are and/or were related to,
  12
       affiliated with MARIO JR., to individuals and/or their families that are and/or were related to,
  13
       affiliated with MARIO JR., for unknown consideration (if any) and is now held by the 16919
  14

  15   TRUST. Other assets of the 16919 TRUST are not currently known.

  16   111.   Upon information, investigation, and belief, MARIO JR. and DARCI utilized the Going My
  17
       Way Property as a place of residence and for their own personal benefit for no known consideration.
  18
       112.   Based on post judgment discovery conducted in the Judgment litigation to date, while there
  19
  20   is a deed of trust/mortgage on the Going My Way Property, the 16919 TRUST has no bank account.

  21   Instead expenses related to the Going My Way Property and the 16919 TRUST are paid by
  22
       BALESIA and the FOUNDATION.
  23
       113.   Upon information, investigation, and belief, MARIO JR. has such ownership, control, and
  24
  25   interest in the 16919 TRUST that he has the power and authority to use at least one of its assets-the

  26   Going My Way Property- if not more of its assets for his own personal use.
  27
  28

                                                  Page 22 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.23 Page 23 of 34



   1   114.   Upon information, investigation, and belief, while the Trustee of the 16919 TRUST claims
   2
       that MARIO JR. is not a beneficiary of the trust, MARIO JR. has utilized its assets for his own
   3
       benefit and has utilized FOUNDATION and BALESIA funds to pay for its expenses.
   4
   5   115.   NICHOLAS purportedly on behalf ofBALESIA has also made payments from BALES IA

   6   funds for the benefit of the 16919 TRUST either directly or indirectly linked to MARIO JR.
   7
       116.   Upon information, investigation, and belief, MARIO JR.' s conduct with regard to the Going
   8
       My Way Property and 16919 TRUST reflects a larger and ongoing pattern and practice whereby
   9

  10   MARIO JR. conceals his ownership of assets in trusts yet utilizes the 16919 TRUST assets for his

  II   personal enjoyment and living.
  12
       117.   Upon information, investigation and belief, after being on notice of the Initial California
  13
       Action and Judgment Litigation, 16919 TRUST has been and is still utilized by MARIO JR. to
  14

  15   conceal assets and income, to help MARIO JR. appear to be destitute and without collectable assets,

  16   and to pay debts and obligations incurred for the benefit (either directly or indirectly) ofMARIO JR.
  17
       to unlawfully avoid judgment collection.
  18
       118.   Post judgment discovery continues in the Judgment Litigation and the various domesticated
  19

  20   suits in Hawaii, Delaware, and Florida to further uncover more specifics beyond public records of

  21   how 16919 TRUST has operated as MARIO JR. 's shield from creditors including Plaintiff and such
  22
       information will likely be discovered in the possession and control of MARIO JR., Trustee Kenneth
  23
       Hobbs, NICHOLAS, GEORGE, the FOUNDATION, DARCI, and/or BALESIA.
  24

  25   H.     MARIO JR.'S LIFESTYLE
  26   119.   Based on investigation and representations made to date in response to post judgment
  27
       discovery, MARIO JR. is supposed to be without any source of income, having no job or occupation,
  28

                                                  Page 23 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.24 Page 24 of 34



   1   no real property in his name, paying no rent or mortgage, and yet his living expenses are paid for by
   2
       entities which he purports to have no ownership over, no control over, and no employment with.
   3
       120.   MARIO JR. appears to be judgment proof, destitute and without income or assets to ever
   4

   5   cover his obligations under the Judgment yet the FOUNDATION pays for his golf membership in

   6   Hawaii and BALES IA pays for the solar system installed on the property he resides at in San Diego,
   7
       California. His American Express credit card bill is paid by the FOUNDATION and theALVAREZ
   8
       TRUST. His son's allowance is paid by the FOUNDATION. The real properties where MARIO JR.
   9

  10   lives with his wife in Florida, California, and Hawaii are "family" properties, owned by the Alvarez

  11   family (MARIO JR., NICHOLAS, GEORGE, MAGALI, and/or DARCI) by and through various
  12
       Defendant Entities to prevent lawful collection of personal judgments against MARIO JR. These
  13
       examples are just a few such items discovered so far showing a fraudulent and intentional pattern
  14

  15   and practice to transfer and conceal income and assets from lawful collection.

  16   121.   DARCI as the wife of MARIO JR. may also be holding property, assets, and income of
  17
       MARIO JR. to conceal them from lawful collection and/or may have assisted him in transfers to
  18
       conceal such assets.
  19

  20   122.   But for the acts and omissions of the Defendants, each of them, Plaintiff would have been

  21   able to collect upon the Judgment upon MARIO JR. 's assets and income.
  22
       123.   Plaintiff has been damaged by Defendants' acts and omissions because they have enabled
  23
       MARIO JR. To sustain a lifestyle of relative wealth and comfort and to avoid lawful execution on
  24

  25   what, but for the fraudulent transfers and ongoing fraudulent concealment, would have been assets

  26   amenable to the legal processes by Plaintiff as the judgment creditor of MARIO JR.
  27

  28

                                                  Page 24 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.25 Page 25 of 34




   1   124.    MARIO JR., with the knowing aid and intentional assistance of his family- MAGALI,
   2
       GEORGE, DARCI and/or NICOLAS - has utilized one or more or all of the Defendant Entities to
   3
       conceal assets from lawful judgment collection by Plaintiff.
   4

   5   125.    By engaging in this series of transfers with family members and the named Defendant

   6   entities, MARIO JR. as the Judgment Debtor materially changed his financial condition, and
   7
       substantially transferred and/or concealed all of his assets and income into the ALYAREZ TRUST,
   8
       BALESIA, the FOUNDATION, the 16919 TRUST, and/orKONABB. By concealing his assets in
   9

  10   this fashion, MARIO JR. has with the purposeful aid and assistance of the Defendants frustrated,

  11   delayed, hindered, irreparably harmed, and unfairly prejudiced perhaps permanently Plaintiffs rights
  12
       of collection under the terms of the Judgment. Compensatory (both general and special),
  13
       consequential, equitable, and punitive damages should be awarded to Plaintiff to make it whole as
  14
  15   Plaintiff has and continues to suffer sustained financial injury as a direct and proximate result of the

  16   Defendants acts and omissions.
  17
       126.    Plaintiff has retained legal counsel to pursue collection and has and will continue to incur
  18
       fees and costs as a result trying to collect upon the Judgment to date and in pursuing this lawsuit to
  19
  20   seek further remedy and redress of the intentional and fraudulent harm cased by the Defendants acts

  21   and omissions.
  22
                                                         III.
  23
  24                                          CLAIM FOR RELIEF

  25   127.    Plaintiff hereby alleges the following claim for relief against Defendants jointly, severally
  26
       and/or alternatively as applicable upon all information currently in their possession and upon belief.
  27
       Ill
  28

                                                   Page 25 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.26 Page 26 of 34



   1                         FIRST CLAIM FOR RELIEF
   2    FRAUDULENT TRANSFER/FRAUDULENT CONCEALMENT AND DECLARATORY
                   RELIEF/INJUNCTIVE RELIEF - ALL DEFENDANTS
   3
       128.   The allegations of paragraphs 1 through 127 above are hereby re-alleged and incorporated
   4
   5   herein by this reference.

   6   129.   Defendant MARIO JR., on notice that he was subject to claims made against him as early
   7
       as April 11, 2008 and on notice that he was subject to a Judgment has taken actions to transfer,
   8
       conceal, and/or hide his assets and income to avoid lawful collection. Even before April 11, 2008,
   9

  10   MARIO JR. was under threat of collection from other civil legal actions which promoted him to

  11   begin and to this day continue his practice of concealing assets and income in the names of others
  12
       to avoid lawful collection.
  13
       130.   MARIO JR. has transferred and/or concealed the bulk (if not all) of his personal net worth,
  14

  15   income, and assets without fair value or adequate consideration with insiders, specifically his family

  16   members and Defendant Entities. Said Defendant Entities are controlled by either MARIO JR. and/or
  17
       his family members named as individual Defendants in this action. Upon information, investigation,
  18
       and belief, said transfers and acts of concealment were done without receiving any reasonable
  19
  20   equivalent value in exchange, were either lacking in consideration or had insufficient consideration

  21   related thereto, and were made to insides who allowed MARIO JR. to continue to exercise control,
  22
       use, and benefit of the transferred and/or concealed assets.
  23
       131.   Even after transferring and/or concealing his assets in Defendant Entities, MARIO JR. has
  24
  25   continued to utilize real property, income, and assets from the ALVAREZ TRUST, the 169 I 9

  26
       TRUST KONA BB, BALES IA, and the FOUNDATION for his own personal benefit.
  27
       132.   The tangled history of checks paid between Defendant persons and entities, the multiple
  28

                                                  Page 26 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.27 Page 27 of 34



   1   encumbrances and transfers of real property, and the convoluted payment by Defendant Entities for
   2
       real properties utilized personally by MARIO JR. are an intentional attempt to muddy the source of
   3
       funds, put collectable and disclosed assets outside the reach of collection by creditors such as
   4

   5   Plaintiff, and to otherwise conceal and leave the false impression to MARIO JR. 's creditors such as

   6   Plaintiff that MARIO JR. has little to no assets to collect against. These acts were intentionally,
   7
       fraudulently, and maliciously done to hinder, delay and/or defraud Plaintiff and upon investigation
   8
       and belief occurred without reasonable consideration of value being exchanged.
   9
  JO   133.    From what public information is currently available due to COVID-19 court closures and

  11   restrictions about other older California state court actions pursuing MARIO JR. for debts and
  12
       obligations due and owing, MARIO JR. has been engaged in an ongoing patter and scheme with the
  13
       one or more of the other Defendants to unlawful transfer and conceal assets from other creditors as
  14

  15   well. Upon investigation, information, and belief, these other older California state lawsuits (dating

  16   to the early 2000s) show that Plaintiff is not the first to allege that MARIO JR. has transferred and
  17
       concealed assets fraudulently to frustrate and hinder lawful collection. Plaintiff is just the latest in
  18
       a long line of creditors who have fallen victim to Defendants' ongoing pattern of fraudulent
  19
  20   concealment.

  21   134.    Said acts discovered to date and those acts that are anticipated to be discovered as further
  22
       business dealings involving the Defendants are uncovered are violations of common law fraudulent
  23

  24   transfer/concealment, the Uniform Fraudulent Conveyance Act, and/or the Uniform Voidable

  25   Transactions Act. Other transfers and acts of concealment may have also occurred with regard to
  26   MARIO JR.' s assets that discovery and further investigation may yet uncover.
  27

  28

                                                   Page 27 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.28 Page 28 of 34




   1   135.     Plaintiff sustained damage as a result of these transfers and/or the concealment between
   2
       insiders and each Defendant should be found liable for their fraudulent acts and omissions.
   3
       136.     Damages should be awarded to Plaintiff as and against each Defendant since they aided in
   4

   5   and participated in concealing and transferring assets to avoid said Judgment debt.

   6   137.    Further equitable relief should be granted including, but not limited to, voiding, unwinding,
   7
       and/or reversing any property (real or personal) transfers and to have such property titled in the
   8
       name of MARIO JR. as evidence may support pursuant to common law fraudulent
   9

  10   transfer/concealment, the Uniform Voidable Transactions Act (effective January 1, 2016), and/or the

  11   Uniform Fraudulent Transfer Act (California Civil Code Sections 3439 et seq.) for those transfers
  12
       made to or obligations incurred prior to January 1, 2016.
  13
       138.    Preliminary and permanent injunctive and declaratory relief should be granted preventing
  14
  15   further transfer of assets both real and personal by all of the Defendants and preventing further

  16   encumbrances being placed on any and all property owned by any Defendants during the pendency
  17
       of this litigation.
  18
       139.    To the extent warranted by law and code, attorney fees, costs, and punitive damages should
  19

  20   be awarded against Defendants, each of them, for their fraudulent conduct, conscious disregard for

  21   the rights of Plaintiff and the law, and malicious conduct.
  22
       140.    Plaintiff also requests a pre-judgment and post-judgment writ of attachment along with
  23
       injunctive relief to ensure there are no further insider transfers of personal or real property of the
  24
  25   Defendants and to ensure any property interest (real or personal) is not encumbered or pledged while

  26   this lawsuit is ongoing.
  27
       Ill
  28

                                                  Page 28 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.29 Page 29 of 34



   I                          SECOND CLAIM FOR RELIEF
   2           CONSPIRACY TO COMMIT FRAUDULENT TRANSFER/FRAUDULENT
                           CONCEALMENT - ALL DEFENDANTS
   3
       141.    The allegations of paragraphs I through 140 above are hereby re-alleged and incorporated
   4
   5   herein by this reference.

   6   142.    Defendants, each of them, acted in concert with each other and agreed to a common plan to
   7
       assist MARIO JR. in concealing his assets, income, and property in such a fashion as to present to
   8
       his creditors the appearance that he is destitute and judgment proof while allowing MARIO JR. to
   9

  10   maintain use and control over all such assets, income, and property for his own personal and business

  11   use at will.
  12
       143.    Defendants, each of them knowingly agreed to participate in this plan, knowing that it would
  13
       conceal assets from lawful creditors, including but not limited to, Plaintiff, and violate the law in so
  14

  15   doing. Defendants aided and worked together allowing MARIO JR. to disclaim ownership to the

  16   world while behind the scenes allowing him full access and use to income, assets and property on
  17
       demand for his own personal and business purposes.
  18
       144.    As a direct and proximate result of Defendants agreement to assist MARIO JR. in violating
  19

  20   common law fraudulent transfer/concealment, the Uniform Fraudulent Conveyance Act and/or the

  21   Uniform Voidable Transactions Act, and taking steps and actions to actively assist in this plan,
  22
       Plaintiff has been damaged in that it has been unable to lawful collect its Judgment, has been
  23

  24   frustrate, hindered, and delayed in locating and finding assets to collect, and otherwise been deprived

  25   of assets that would have made it whole under the Judgment but for Defendants actions.

  26   145.    But for the acts of Defendants, each of them, some or all of the Judgment could have been
  27
  28

                                                   Page 29 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.30 Page 30 of 34



   1   satisfied and the delay has potentially prejudiced Plaintiffs ability to collect, perhaps forever, the
   2
       Judgment amount still due and owing.
   3
       146.   Plaintiff has also incurred substantial attorney fees in the Judgment Litigation, the Florida
   4

   5   Judgment Litigation, the Delaware Judgment Litigation, and the Hawaii Judgment Litigation

   6   attempted to collect on the Judgment only to be frustrated, hindered, delayed, and barred from lawful
   7
       collection as a direct and proximate result of this conspiracy. Defendants, each of them, are liable
   8
       for all such fees and costs and incidental charges incurred by Plaintiff as a result. Defendants, each
   9

  10   of them, are liable to the extent permitted by law for the amount of the Judgment they helped

  11   MARIO JR. avoid.
  12
       147.   Punitive damages should be awarded against Defendants, each of them, for their fraudulent
  13
       conduct, conscious disregard for the rights of Plaintiff and the law, and malicious conduct.
  14

  15                        THIRD CLAIM FOR RELIEF
           CONSTRUCTIVE TRUST - DEFENDANTS BALESIA, 16919 TRUST, ALVAREZ
  16
                         TRUST, FOUNDATION, and KONA BB
  17
       148.   The allegations of paragraphs 1 through 147 above are hereby re-alleged and incorporated
  18
       herein by this reference.
  19

  20   149.   Pursuant to California Civil Code § 2224, a constructive trust should be imposed upon the

  21
       property and assets and income ofBALESIA, the ALVAREZ TRUST, the 16919 TRUST, the
  22
       FOUNDATION, and KONA BB. The assets, property, and income held by these Defendant entities
  23

  24   has been gained, in part, due to fraudulent and wrongful acts of concealment and transfer by MARIO

  25   JR. to avoid, frustrate, hinder, defraud, and delay collection by lawful creditors.
  26
       150.   Said property, assets, and income is more properly the property of MARIO JR. and should
  27
       be held in constructive trust so as to be accessible for lawful attachment, lien, garnishment, seizure
  28

                                                  Page 30 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.31 Page 31 of 34



   I   and sale, collection as permitted by law by Plaintiff as a Judgment Creditor under the terms of the
   2
       Judgment. It is only by and through the imposition of a constructive trust that equities can be kept,
   3
       injustice avoided, and further, ongoing, and continued fraudulent and unlawful transfers and/or
   4

   5   concealments can be prevented and Plaintiff who has been irreparably harmed and unfairly

   6   prejudiced be made whole.
   7
                               FOURTH CLAIM FOR RELIEF
   8                 DECLARATORY RELIEF/ALTER EGO - ALL DEFENDANTS
   9
       151.   The allegations of paragraphs 1 through 150 above are hereby re-alleged and incorporated
  10
       herein by this reference.
  11
  12   152.   The ALVAREZ TRUST has acted in such bad faith and with such unity of interest,

  13   influence, and control with MARIO JR. by and through his acts and the acts and omissions of
  14
       MAGALI, MARIO JR., and GEORGE as to (a) forfeit its right to be considered an irrevocable trust
  15
       under its own terms; and, (b) be considered nothing more than an alter ego ofMAGALI, GEORGE,
  16
  17   and/or MARIO, JR. The Court should declare not only that the ALVAREZ TRUST is an alter ego

  18   but also recognize and declare that it is revocable and/or not a separate legal entity of any kind from
  19
       MARIO JR, GEORGE, and/or MAGALI.
  20
       153.   The FOUNDATION has acted in such bad faith and with such unity of interest, influence,
  21
  22   and control with MARIO JR., by and through his acts and omissions as to (a) be considered a for

  23   profit corporation and not a charity or non-profit of any kind; and (b) be considered nothing more
  24
       than the alter ego of MARIO JR.
  25
       154.    BALES IA has acted in such bad faith and with such unity of interest, influence, and control
  26
  27   with MARIO JR., by and through his acts and omissions and the acts and omissions of NICOLAS

  28

                                                  Page 31 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.32 Page 32 of 34



   I   and GEORGE as to be considered nothing more than the alter ego of all other entities that make up
   2
       the Balesia "family" of companies, and the alter ego of MARIO JR., GEORGE, ALYAREZ TRUST,
   3
       and NICHOLAS.
   4
   5   15 5.   KONA BB has acted in such bad fait and with such unity of interest, influence, and control

   6   with MARIO JR., by and through his acts and omissions and the acts and omissions of MARIO JR.,
   7
       the ALYAREZ TRUST, DARCI, MAGALI, and NICHOLAS as to be considered nothing more than
   8
       the alter ego ofDARCI, MAGALI, NICHOLAS, GEORGE, the ALVAREZ TRUST, and/or MARIO
   9

  10   JR.

  11   156.    16919 TRUST has acted in such bad fait and with such unity of interest, influence, and
  12
       control with MARIO JR., by and through his acts and omissions and the acts and omissions of
  13
       MARIO JR., GEORGE, the ALVAREZ TRUST, BALESIA, and the FOUNDATION as to be
  14

  15   considered nothing more than the alter ego of MARIO JR .. The Court should declare not only that

  16   the 16919 TRUST is an alter ego but also recognize and declare that it is revocable and/or not a
  17
       separate legal entity of any kind from MARIO JR.
  18
       157.    This Honorable Court should declare that there is no corporate fiction to honor and there
  19
  20   individuality or separateness of BALESIA, KONA BB, the ALVAREZ TRUST, and the

  21   FOUNDATION has ceased to exist or has never existed in the first place such that they are
  22
       considered one and the same with those individuals that they are alter egos of as named herein and
  23
       liability of one is liability for all their alter egos and each of them are jointly and severally liable in
  24

  25   MARIO JR.' s place and stead under the terms of the Judgment.

  26   Ill
  27
       Ill
  28

                                                    Page 32 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.33 Page 33 of 34



   I                                                    IV.
   2
                                            PRAYER FOR RELIEF
   3
              WHEREFORE, Plaintiff, expressly reserving its right to amend this Complaint at the time
   4

   5   of, or prior to trial as may be permitted by law or code, prays for judgment against Defendants,

   6   jointly and/or severally as applicable, as follows:
   7
       1.      For general and special damages as set forth herein, including but not limited to, the attorney
   8
       fees and costs incurred pursuing the Judgment to date and to the extent permitted by law, the ability
   9

  10   to recover the Judgment amount from all Defendants jointly and severally, and all other tort damages

  II   suffered as a direct and proximate result of Defendants acts and omissions;
  12
       2.      Declaratory relief and injunctive relief as requested herein including, but not limited to, (a)
  13
       voiding and/or unwinding fraudulent transfers and acts of fraudulent concealment as permitted by
  14

  15   law; (b) preventing and precluding further and/or continuing transfers or encumbrances of assets and

  16   property of the Defendants, both preliminary and permanently; (c) for such pre and post judgment
  17
       writs of attachments as are necessary against personal and/or real property; (d) to declare rights and
  18
       ownership related to the assets that were transferred to avoid collection back into the name of
  19
  20   MARIO JR.; (e) to declare certain Defendants the alter egos of each other, specifically MARIO JR.,

  21   so that the Judgment against MARIO JR. can be collected directly against said alter egos; (f) to
  22
       declare and find the ALVAREZ TRUST and the 16919 TRUST to be revocable, self-settled and/or
  23
       indistinguishable and/or one and the same from the interests of MARIO JR.; and (g) all other
  24

  25   remedies under common law fraudulent transfer/concealment, the Uniform Fraudulent Transfer Act

  26   and/or the Uniform Voidable Transactions Act as applicable;
  27

  28

                                                   Page 33 of 34
Case 3:20-cv-02534-TWR-WVG Document 1 Filed 12/31/20 PageID.34 Page 34 of 34




   1   3.     For the imposition of a constructive trust on the property and assets of the Defendant Entities
   2
       and other assets of MARIO JR. 's family named herein as Defendants in their individual capacities
   3
       to undo the damage caused by Defendants unlawful acts and to prevent and preclude further and/or
   4

   5   ongoing fraudulent concealment and transfers;

   6   4.     For punitive damages against Defendants, each of them, arising from their intentional,
   7
       malicious, fraudulent conduct;
   8
       5.     For pre and post judgment interest as permitted by law;
   9
  10   6.     For any further and additional legal and/or equitable relief that this Honorable Court may

  11   deem appropriate either directly or in the alternative.
  12
              Dated this 31 st day of December, 2020.
  13
                                                      ASSLYSAYYAR,ATTORNEY ATLAW
  14

  15
  16                                                                     , ESQ. (SBN 255145)
  17                                                  2348 Foot ill Drive
                                                      Vista, California 92084
  18                                                  Tel: 760-542-8717
                                                      Attorneys for Plaintiff
  19
  20

  21
  22
  23
  24
  25

  26

  27
  28

                                                  Page 34 of 34
